Citation Nr: 0327460	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  96-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $46,910.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran had active service from January 1953 to January 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision of Committee on 
Waivers and Compromises (Committee) of the Detroit, Michigan 
RO.

The Board notes that the veteran was scheduled for a hearing 
before the Board at the RO in August 1997; however, he failed 
to report to the hearing.


FINDINGS OF FACT

1.  The veteran was awarded improved pension benefits 
effective June 15, 1979, on the basis that his countable 
family income did not exceed the maximum annual limit.  

2.  In a March 1980 award letter issued with attached VA Form 
21-6896, he was informed that pension was an income based 
program and that any changes in income or dependency status 
must be promptly reported to VA and that all income from all 
sources must be reported.

3.  In award letters dated from 1980 to 1992, the veteran was 
notified that his pension benefits were based on countable 
family income and that it was his duty to inform VA of any 
income changes.

4.  In 1993, the RO learned that the veteran's wife had 
received earned income since 1989 that raised the veteran's 
countable family income above the maximum annual rate.  

5.  In August 1993, the RO retroactively terminated the 
veteran's VA improved pension benefits, effective February 1, 
1989; this action created an overpayment in the amount of 
$46,910.

6.  The RO determined that the veteran was free from fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment in question.

7.  The veteran was at fault in the creation of the 
overpayment.

8.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran of the 
basic necessities of life).

9.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of 
VA improved pension benefits in the amount of $46,910, have 
not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The VCAA made several amendments to the laws governing 
certain VA claims, to include redefining VA's duty-to-assist 
and notification obligations.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
veteran the bases for denial of the claim, and afforded him 
the opportunity to present information and evidence in 
support of the claim.  Furthermore, the Board notes that the 
RO has attempted to gather information regarding the 
veteran's financial status; however, he did not respond to 
the January 2001 or March 2003 letters requesting this 
information.  The Court has held that, "the duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Therefore, there is no further action to be 
undertaken to comply with the duty to assist in this case.

Factual Background

The evidence of record shows that by rating decision dated in 
January 1980, the veteran was awarded improved pension 
benefits, effective June 15, 1979, on the basis that his 
countable family income did not exceed the maximum annual 
limit.  In a March 1980 award letter issued with attached VA 
Form 21-6896, he was informed that pension was an income-
based program and that any changes in income or dependency 
status must be promptly reported to VA and that all income 
from all sources must be reported.

Correspondence from the RO to the veteran dated in June 1980, 
April 1981, May 1981, March 1982, February 1983, February 
1984, January 1985, February 1986, February 1987, February 
1988, February 1989, February 1990, February 1991 and June 
1992, continued to advise the veteran as to the status of his 
award and the basis for the calculation of the amount of the 
award, to include notification that his award was based on 
consideration of the lack of countable annual income for 
either himself or his spouse.  

For the years 1985 through 1991, the veteran completed 
Eligibility Verification Reports (EVRs) in which he stated 
that he was married and living with his spouse.  He reported 
that neither he nor his spouse received any income other than 
interest or dividends for those years.

On an EVR received by the RO in February 1993, the veteran 
indicated that he was married but not living with his spouse.  
He reported interest income of $68.81 for the period from 
December 1, 1991, through November 30, 1992, but denied 
receipt of any other income for that period.

In August 1993, the RO retroactively terminated the veteran's 
pension benefits, effective February 1, 1989, resulting in 
the creation of the overpayment.  According to the March 1996 
Committee decision, the termination was ordered after the RO 
learned in 1993 that the veteran's wife had received earned 
income since 1989 that raised the veteran's countable family 
income above the maximum annual rate.  

In September 1993, the veteran completed a Financial Status 
Report (FSR), indicating he was separated from his spouse.  
The report shows total monthly income of $0; however, the 
veteran also indicated that he was receiving state 
assistance.  The report also shows total monthly expenses of 
$400, including: $100 for rent or mortgage payment; $100 for 
food; $50 for utilities and heat; $50 for clothing; and $100 
for prescription drugs.  He reported assets of $412.18 in the 
bank and no debt.

In a statement dated in August 1994, the veteran indicated he 
and his spouse had been separated for many years but that she 
didn't divorce him out of empathy, and continued to carry him 
on her insurance.  

An October 1996 VA Report of Field Examination notes that the 
field examiner appeared unannounced at the residence 
belonging to the veteran's spouse.  Both the veteran and his 
spouse were present at that time.  The veteran indicted he 
did not reside there on a permanent basis but was there only 
temporarily while obtaining local medical treatment.  He 
provided a separate permanent residence and indicated such 
had been his permanent address for at least 10 years.  He 
also indicated his intent to return to that residence 
following the completion of his treatment.  Both the veteran 
and his spouse indicated that the sole cause of their 
separation was the veteran's health problems, without any 
alienation.  The veteran's wife stated that the veteran's VA 
pension and Social Security benefits had been enough to 
provide for his basic monthly needs of food, clothing and 
shelter; however, she helped out with other expenses such as 
car insurance and health insurance.

A March 1996 letter from the Social Security Administration 
notes that the veteran was awarded retirement benefits of 
$597.40 per month beginning in May 1996.

The claims file contains a record showing the veteran was 
divorced from his spouse December 4, 1996.  The divorce 
complaint notes that the veteran and his spouse lived 
together as husband and wife until on or about November 1, 
1996.

In an Income-Net Worth and Employment Statement received by 
the RO in February 1997, the veteran reported that he was 
currently in receipt of monthly Social Security benefits in 
the amount of $610.

In a statement received by the RO in March 1997, the veteran 
indicated that he had separated from his wife in the mid 
1980's, and he, "did not contribute any further to her 
support" thereafter.

By letters dated in January 2001 and March 2003, the RO 
requested that the veteran complete an updated FSR.  The 
veteran has not responded to these requests.



Analysis

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The RO ultimately concluded 
that the facts in this case do not show the presence of any 
of the preceding factors and the Board agrees with that 
conclusion.  The essential question before the Board is 
whether recovery of the overpayment of improved pension 
benefits would be against equity and good conscience.  
38 C.F.R. § 1.962.

The standard of "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was at fault in the creation of the debt because he 
failed to report his wife's income to the RO.  With regard to 
"fault," the Board points out that the veteran has stated 
that he was separated from his wife during the period from 
1989 to 1993, and he did not contribute to her support during 
this time.  However, the veteran consistently reported on 
EVRs for the period in question that he was married and 
living with his wife; he also denied that she had any earned 
income for this period.  The veteran's divorce complaint also 
notes that the veteran was living with his wife during the 
time period in question.  

Moreover, the Board notes that the veteran's pension award 
included benefits based upon the veteran having a dependent 
spouse.  This was clearly noted on the veteran's pension 
award letters, including those dated in February 1988, 
February 1989, February 1990, February 1991 and June 1992.  
The Board notes that the veteran was clearly informed on 
numerous occasions that VA improved pension was an income 
based program and that he was to report changes in income-to 
specifically include changes in his spouse's earned income-
and marital status immediately, but he failed to do so.  The 
Board is of the opinion that the veteran should have known 
that he was not entitled to receive VA pension, or the amount 
of pension he was receiving.  That said, the Board finds that 
the veteran, and not VA, was at fault in the creation of the 
debt at issue.  Again, the veteran accepted VA pension 
benefits that he should have known he was not entitled to, 
and VA, in a timely manner, retroactively terminated his 
award upon receipt of information that his wife had been in 
receipt of earned income.  In sum, the Board finds that the 
veteran, and not VA, was solely at fault in the creation of 
the debt.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
The veteran's representative maintains that the veteran is 
currently unemployed and severely disabled, and therefore 
cannot afford to repay his debt.  According to a September 
1993 FSR, the veteran's monthly income totaled $0 and his 
expenses totaled $400, for a deficit of $400.  The veteran 
reported having about $412 in the bank and he did not list 
any debt.  Subsequently, the veteran began receiving Social 
Security benefits in 1996.  In February 1997, the veteran 
indicated that he received monthly benefits of $610 from 
Social Security.  In this case, despite several attempts to 
gather updated information regarding the veteran's financial 
status, he has failed to comply with the RO's requests that 
he complete and return FSRs sent to him by the RO, the most 
recent attempt being in March 2003.  See Wood, supra.  The 
most recent (1997) income information from the veteran notes 
that he was receiving $610 per month from Social Security; 
the most recent (1993) expense information notes that the 
veteran's monthly expenses totaled $400.  Given the veteran's 
apparent refusal to assist VA with respect to this facet of 
the claim, the Board is left to assume that collection of the 
indebtedness would not cause him undue financial hardship.  

The Board finds that failure to make restitution would result 
in unfair gain to the veteran because he received monetary 
benefits to which he was not entitled.  To allow him to 
profit by retaining money erroneously paid under these 
circumstances would clearly constitute unjust enrichment. 

Furthermore, the veteran has not contended, nor does the 
evidence show, that he had relinquished a valuable right or 
incurred a legal obligation in reliance on his VA benefits. 

Accordingly, the Board concludes that the preponderance of 
the evidence demonstrates that recovery of the overpayment of 
benefits would not be against equity and good conscience.  


(CONTINUED ON NEXT PAGE)



ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $46,910 is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



